Title: To George Washington from Alexander Hamilton, 17 March 1783
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir,
                            Philadelphia March 17. 1783
                        
                        I am duely honored with Your Excellency’s letter of the 4th and 12th instant—It is much to be regretted
                            though not to be wondered at, that steps of so inflammatory a tendency have been taken in the army—Your Excellency has in
                            my opinion acted wisely—The best way is ever not to attempt to stem a torrent but to divert it.
                        I am happy to find You coincide—in opinion with me on the conduct proper to be observed by yourself—I am
                            persuaded more and more it is that which is most consistent with your own reputation and the public safety.
                        Our affairs wear a most serious aspect as well foreign as domestic—Before this gets to hand Your Excellency
                            will probably have seen the provisional articles between Great Britain and these states—It might at first appearance be
                            concluded that these will be the prelude of a general peace, but there are strong reasons to doubt the truth of such a
                            conclusion—Obstacles may arise from different quarters, from the demands of Spain & Holland from the hope on
                            France of greater acquisitions in the East—and perhaps still more probably from the insincerity and duplicity of Lord
                            Shelburn whose politics founded in the peculiarity of his situation as well as in the character of the
                            man will be suspected of insidiousness—I am really apprehensive if peace does not take place, that the
                            negotiations will tend to sew distrusts among the allies and weaken the force of the common league. We
                            have I fear men among us and men in trust who have a hankering after British
                            connection. We have others whose confidence in France savours of credulity—The intrigues of the former and the
                            incautiousness of the latter may be both, though in different degrees, injurious to the American interests; and make it
                            difficult for prudent men to steer a proper course. There are delicate circumstances with respect to the late foreign
                            transactions which I am not at liberty to reveal; but which joined to our internal disorders follies & prejudices
                            make this country stand upon precarious ground.
                        Some use perhaps may be made of these ideas to induce moderation in the army—an opinion that their country
                            does not stand upon a secure footing will operate upon the patriotism of the officers against hazarding any domestic
                            commotions.
                        When I make these observatons I cannot forbear adding that if no excesses take place, I shall not be sorry
                            that ill-humours have appeared—I shall not regret importunity, if temperate, from the army. 
                        There are good intentions in the Majority of Congress; but there is not Sufficient wisdom or decision—There
                            are dangerous prejudices in the particular states—opposed to those measures which alone can give stability &
                            prosperity to the Union—There is a fatal opposition to Continental views—Necessity alone can work a reform. But how apply
                            it and how keep it within salutary bounds?
                        I fear we have been contending for a shadow?
                        The affair of accounts I considered as having put on a satisfactory footing—The particular states have
                            been required to settle till the first of August and the Superintendent of Finance has been directed to take measures for
                            settling since that period—I shall immediately see him on the subject.
                        We have had Eight states and a half in favour of a commutation of the half pay for an average of ten years
                            purchase—that is five years full pay instead of half pay for life, which on a calculation of annuities is nearly an
                            equivalent. I hope this will now shortly take place.
                        We have made considerable progress in a plan to be recommended to the several states for funding all the
                            public debts including those of the army—which is certainly the only way to restore public credit and enable us to continue
                            the war; by borrowing abroad; if it should be necessary—to continue it.
                        I omitted mentioning to Your Excellency that from European intelligence, there is great
                            reason to believe at all events, peace or War, New York will be evacuated in
                            the Spring—It will be a pity if any domestic disturbances should change the plans
                            of the British Court. I have the honor to be With the greatest respect Yr Excellency’s Most Obed.
                                Servt
                        
                        
                            P.S. Your Excellency mentions that it has been surmised the plan in agitation
                                was formed in Philadelphia—that combinations have been talked of
                            between the public creditors and the army and that members of Congress had incouraged the idea—This
                                is partly  true—I have myself urged in Congress the propriety of uniting the
                            influence of the public creditors The army as a part of them to prevail upon the states to
                                enter into their views. I have expressed the same sentiments out of doors,
                            several other members of Congress have done the same: the meaning however of all this was simply—that
                            Congress should adopt such a plan as would embrace the relief of all the public creditors including the
                            army; in order that the personal influence of some, the connections of others, and a sense of
                                justice to the army as well as the apprehension of ill consequences might form a
                            mass of influence in each state in favour of the measures of Congress. In this view as I mentioned
                                to Your Excellency in a former letter I thought the discontents of the army
                            might be turned to a good account—I am still of opinion that their earnest, but respectful applications
                            for redress will have a good effect—As to any combination of Force it would only be productive of the horrors of a
                            civil war, might end in the ruin of the Country & would certainly end in the ruin of the
                        army.
